FILED
                           NOT FOR PUBLICATION                                 JUL 15 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-30182

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00137-WFN-36

  v.
                                                 MEMORANDUM*
JESUS GUILLERMO BUENO-
MARTINEZ,

              Defendant - Appellant.


                 Appeal from the United States District Court
                    for the Eastern District of Washington
             Wm. Fremming Nielsen, Senior District Judge, Presiding

                        Argued and Submitted June 7, 2011
                               Seattle, Washington

Before: REINHARDT, W. FLETCHER, and RAWLINSON, Circuit Judges.

       Jesus Guillermo Bueno-Martinez (Bueno-Martinez) appeals the district

court’s denial of his motion to suppress evidence seized from his car pursuant to a

consent search, following which he entered a conditional guilty plea to possession

with intent to distribute 500 grams or more of methamphetamine, in violation of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
21 U.S.C. § 841(a)(1). Bueno-Martinez contends (1) that the stop of his car, while

initially supported by reasonable suspicion, was unlawfully prolonged after he

produced valid identification; and (2) that he was advised of his rights only in

English, a language that he does not sufficiently comprehend.



      1.     There was reasonable suspicion to justify the initial Terry stop

because the officers’ collective knowledge provided reasonable suspicion that

Bueno-Martinez was his brother, for whom there was an outstanding arrest

warrant. See United States v. Ramirez, 473 F.3d 1026, 1036-37 (9th Cir. 2007).

Detaining Bueno-Martinez for approximately eleven minutes to conclusively

determine his identity was reasonable because the officers “diligently pursued a

means of investigation that was likely to confirm or dispel their suspicions quickly

. . .” United States v. Torres-Sanchez, 83 F.3d 1123, 1129 (9th Cir. 1996), as

amended (citation omitted).



      2.     The district court’s underlying factual finding that Bueno-Martinez

voluntarily consented to the search of his car was not clearly erroneous. See

United States v. Pang, 362 F.3d 1187, 1191 (9th Cir. 2004). Bueno-Martinez was

not restrained, the atmosphere of the stop was relaxed, no weapons were drawn, the


                                          2
agents informed Bueno-Martinez of his right to refuse consent, and the agents did

not threaten him with obtaining a search warrant if he did not consent. See United

States v. Chan-Jimenez, 125 F.3d 1324, 1327 (9th Cir. 1997).

      “To the extent that reasonable minds could differ” regarding whether Bueno-

Martinez was sufficiently proficient in the English language to voluntarily consent

in that language “we cannot reverse the finding of the district court here under

clear error review.” United States v. Patayan Soriano, 361 F.3d 494, 503 (9th Cir.

2004), as amended (citation omitted); see also United States v. Kaplan, 895 F.2d

618, 622 (9th Cir. 1990) (noting that “evidence regarding the question of consent

must be viewed in the light most favorable to the fact-finder’s decision”) (citation

omitted).

      AFFIRMED.




                                          3